DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either alone or in combination, fails to explicitly teach “wherein the write data transmitted by the main site host, the relay site host, and the plurality of main site storages are associated with a header, the header includes: a storage identifier for identifying a write destination into which the write data are to be written, the write destination being any one of the first storage unit, the second storage unit, and third storage unit; and a volume identifier for identifying each of one or more storage areas included in the write destination into which the write data are to be written, and each of the first writing unit and the second writing unit: previously holds pair information for associating a first pair of the storage identifier and the volume identifier that are included in the header associated with received write data with a second pair of the storage identifier and the volume identifier that are to be included in the header associated with the write data to be transmitted; and when transmitting the write data, transmits the header associated with the received write data after changing the header, based on the pair information”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERIC CARDWELL/Primary Examiner, Art Unit 2139